DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to Applicant’s amendments/remarks filed 2/21/22.  Claims 1-3, 6, 13-14 were amended; claims 4-5, 9-10, 12 were cancelled.  Claims 1-3, 6-8, 11, 13-20 are presently pending and are presented for examination.

Response to Arguments
3.	Applicant’s arguments, see page 7 of Remarks, filed 2/21/22, with respect to the objections to claims 2 and 3 have been fully considered and are persuasive.  The objections to claims 2 and 3 have been withdrawn. 
4.	Applicant’s arguments, see pages 7-8 of Remarks, filed 2/21/22, with respect to the rejections of claims 9-10 and 12-14 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 9-10 and 12-14 under 35 U.S.C. 112(b) have been withdrawn. 
5.	Applicant’s arguments, see pages 8-9 of Remarks, filed 2/21/22, with respect to the rejections of claims 1-20 under 35 U.S.C. 103 as being unpatentable over US Pat. 6,471,467 to Pagalday in view of US Pat. 6,454,872 to Miller et al. and US Pub. 2016/0000295 to Cavallaro have been fully considered and are persuasive.  The rejections of claims 1-20 under 35 U.S.C. 103 have been withdrawn. 

EXAMINER'S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Colligan on 3/3/22.

The application has been amended as follows: 
“
Claim 11. (Currently Amended) The dishwasher of claim 1, wherein the plurality of blades are made out of stainless steel.
”

Allowable Subject Matter
7.	Claims 1-3, 6-8, 11, and 13-20 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: 
	As persuasively argued by Applicant in pages 8-9 of Remarks, filed 2/21/22, newly amended independent claim 1 overcomes the previous grounds of rejection under 35 U.S.C. 103 as being unpatentable over Pagalday (US Pat. 6,471,467) in view of Miller (US Pat. 6,454,872) and Cavallaro (US Pub. 2016/0000295).  Specifically, newly amended independent claim 1 recites:

a chassis; 
a tub supported by the chassis and at least partially defining a treating chamber; 
a recirculation pump for circulating wash liquid in the treating chamber comprising: 
a cylindrical impeller having a base with an axis of rotation and with at least one fin protruding from the base in a radial direction; the base further comprising one or more securing elements positioned adjacent the at least one fin and protruding radially from the base; 
a cylindrical cap having an upper portion comprising a plurality of blades extending around a periphery of the cap and a profile of the plurality of blades comprising a sinusoidal shape, and wherein each of the plurality of blades has an outwardly arched profile and the plurality of blades is integrally formed with the cylindrical cap, and, the cylindrical cap further comprises a lower portion comprising one or more mounting apertures complimentary in shape to the one or more securing elements on the base for removably coupling the cap to the impeller; 
wherein the cap press fits over the impeller such that the one or more securing elements engage the one or more mounting apertures in the cap and securely mounts the cap to the impeller.” [emphasis added]
	The closest prior art reference, Pagalday (US Pat. 6,471,467), discloses a drain pump (4) for use in a dishwasher (not labelled) [Fig. 1; col. 2, lines 15-27] comprising:
a profile of the plurality of blades comprising a sinusoidal shape, and wherein each of the plurality of blades has an outwardly arched profile and the plurality of blades is integrally formed with the cylindrical cap, and, the cylindrical cap further comprises a lower portion comprising one or more mounting apertures complimentary in shape to the one or more securing elements on the base for removably coupling the cap to the impeller”.  Upon a comprehensive updated search, no available prior art was able to teach or fairly suggest, singly or in combination, all features of the dishwasher defined by claim 1.  For at least the above reasons, independent claim 1 (and therefore dependent claims 2-3, 6-8, 11, 13-20) are in condition for allowance.  See the attached ‘Notice of References . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711